DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Catania Reg. #36474 on 7/8/2022.
The application has been amended as follows: 
In the Claims: 
Amend claim 11, line 11 from “wherein the top lid and base act as an electro-magnetic barrier for the” to ---wherein the top lid and the base act as an electro-magnetic barrier for the---.
	

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1 and 3-10, prior arts do not teach or suggest the combination of the antenna assembly according to claim 1, in particular, the modem comprising a board, a computation component and a communication chip, the board of the modem directly contacting the plurality of heat dissipation elements; a top lid for the base, and a multi-band antenna for cellular communications disposed on an exterior surface of the top lid; and a housing covering the top lid and the base; wherein the top lid acts as an electro-magnetic barrier for the modem, allowing the modem to be placed adjacent the top lid on a side opposite the multi-band antenna without interference from electro-magnetic signals from the multi-band antenna; wherein the plurality of heat dissipation elements dissipate heat generated by operation of the modem.

Re claims 11 and 13-20, prior arts do not teach or suggest the combination of the wireless communication assembly according to claim 11, in particular, the modem comprising a board, a computation component and a communication chip, the board of the modem directly contacting the plurality of heat dissipation elements; a top lid for the base, and a multi-band antenna for cellular communications disposed on an exterior surface of the top lid; and a housing covering the top lid and the base; wherein the top lid and the base act as an electro-magnetic barrier for the modem, allowing the modem to be placed adjacent the top lid on a side opposite the multi-band antenna without interference from electro-magnetic signals from the multi-band antenna; wherein the plurality of heat dissipation elements dissipate heat generated by operation of the modem.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841